Exhibit 10.25

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[exh1025.jpg]

This is a legally binding contract.  It has been prepared by the Utah
Association of REALTORS® for the use of its members only, in their transactions
with clients and customers.  Parties to this Commercial Real Estate Contract
(“Contract”) may agree, in writing, to alter or delete provisions of this
Contract.  Seek advice from your attorney or tax advisor before entering into a
binding contract.
 
EARNEST MONEY RECEIPT
 
On this 5/1/15 (“Offer Reference Date”) World Mission Society Church of God
(“Buyer”) offers to purchase from BSD Medical Corporation (“Seller”) the
Property described below and hereby delivers to the Brokerage or Title/Escrow
Company, as Earnest Money, the amount of $5,000.00 in the form of Check which,
upon Acceptance of this offer by all parties (as defined in Section 23), shall
be deposited in accordance with state law.
 
Brokerage or Title/Escrow Company Windermere Real Estate-Utah (Salt Lake Branch)
Address 1240 East 2100 South 600
 
Received by:
 
on
   
(Signature above acknowledges receipt of Earnest Money)
 
(Date)
       

OFFER TO PURCHASE
 
1. PROPERTY (General Description):  Freestanding 20,154 SF Office Building
situated on 1.24 Acres
 
Address 2188 W 2200 S City West Valley
 
County Salt Lake State of Utah, ZIP 84119
 
County Tax I.D. # 15-22-102-017 (the “Property”)
 
For a legal description (Check Applicable Box):  [ ] SEE ADDENDUM #
_____________ [X] COMMITMENT FOR TITLE INSURANCE as provided in Section 7(b).
 
1.1 INCLUDED ITEMS:  Unless excluded herein, this sale includes all fixtures
presently attached to the Property.  The following personal property shall also
be included in this sale and conveyed under separate Bill of Sale with
warranties as to title:


 
1.2 Excluded Items.  These items are excluded from this sale:

 
2. PURCHASE PRICE.  The Purchase Price for the Property is $1,000,000.00
 
The Purchase Price will be paid as follows:
 
$5,000.00 
(a) Earnest Money Deposit.
$700,000.00 
(b) New Loan.  Buyer will apply for one or more of the following loans:  [X]
Conventional [  ] SBA [ ] Other (specify) ____________________________ Buyer
shall have the right to approve the terms and conditions of the new loan as
provided in Section 8(f).
$
(c) Loan Assumption Addendum (see attached Assumption Addendum if applicable)
$
(d) Seller Financing (see attached Seller Financing Addendum if applicable)
$
(e) Other (specify) ____________________________________________________________
$295,000.00 
(f) Balance of Purchase Price in Cash at Settlement
   
$1.000,000.00 
PURCHASE PRICE.  Total of lines (a) through (f)

 
3. SETTLEMENT AND CLOSING.  Settlement shall take place on the Settlement
Deadline referenced in Section 24(c), or on a date upon which Buyer and Seller
agree in writing.  “Settlement” shall occur only when all of the following have
been completed:  (a) Buyer and Seller have signed and delivered to each other or
to the escrow/closing office all documents required by this Contract, by the
lender, by written escrow instructions or by applicable law; (b) any monies
required to be paid by Buyer under these documents (except for the proceeds of
any new loan) have been delivered by Buyer to Seller or to the escrow/closing
office in the form of collected or cleared funds; and (c) any monies required to
be paid by Seller under these documents have been delivered by Seller to Buyer
or to the escrow/closing office in the form of collected or cleared
funds.  Seller and Buyer shall each pay one-half (1/2) of the fee charged by the
escrow/closing office for its services in the settlement/closing process.  Taxes
and assessments for the current year, rents, and interest on assumed obligations
shall be prorated at Settlement as set forth in this Section.  Tenant deposits
(including, but not limited to, security deposits and prepaid rents) shall be
paid or credited by Seller to Buyer at Settlement, Prorations set forth in this
Section shall be made as of the Settlement Deadline date referenced in
Section 24(c), unless otherwise agreed to in writing by the parties.  Such
writing could include the settlement statement.  For purposes of this Contract,
“Closing” means that (i) Settlement has been completed; (ii) the proceeds of any
new loan have been delivered by the lender to Seller or to the escrow/closing
office; and (iii) the applicable Closing documents have been recorded in the
office of the county recorder.
 
Page 1 of 6
Buyer’s Initials __JAE__
Date 5/14/2015
Seller’s Initials __WSB_
Date_5/5/2015

 
 
 

--------------------------------------------------------------------------------

 
 
4. POSSESSION.  Seller shall deliver physical possession to Buyer within:  [  ]
_______ HOURS AFTER CLOSING; [  ] _______________ DAYS AFTER CLOSING; [X] OTHER
(SPECIFY) See Addendum 1
 
Any rental of the Property prior to or after Closing, between Buyer and Seller,
shall be by separate written agreement.
 
5. CONFIRMATION OF BROKERAGE FEES & AGENCY DISCLOSURE.  Buyer and Seller
acknowledge prior receipt of written agency disclosure provided by their
respective Buyer’s Agent or Seller’s Agent that has disclosed the agency
relationships that are confirmed below.  Buyer and Seller further acknowledge
that Brokerage Fees due as a result of this transaction are being paid based
upon the terms of a separate written agreement.  At the signing of this
Contract:
 
Seller’s Agent, Brett Curtis represents [X] Seller [  ] Buyer [  ] both Buyer
and Seller as a Limited Agent;
 
Seller’s Brokerage, International Commercial Properties represents [X] Seller
[  ] Buyer [  ] both Buyer and Seller as a Limited Agent;
 
Buyer’s Agent, Jonah Hornsby represents [  ] Seller [X] Buyer [  ] both Buyer
and Seller as a Limited Agent;
 
Buyer’s Brokerage, Windermere Real Estate-Utah (Salt Lake Branch) represents
[  ] Seller [X] Buyer [  ] both Buyer and Seller as a Limited Agent;
 
6. TITLE TO PROPERTY & TITLE INSURANCE
 
(a)  
Seller represents that Seller has fee simple title to the Property and will
convey good and marketable title to Buyer at Closing by:  [X] GENERAL WARRANTY
DEED [  ] SPECIAL WARRANTY DEED, free of financial encumbrances except as
provided under Section 10.1.

 
(b)  
At Settlement, Seller agrees to pay for a standard-coverage owner’s policy of
title insurance insuring Buyer in the amount of the Purchase Price.  The title
policy shall conform with Seller’s obligations under Section 10.1 and with the
Commitment for Title Insurance as agreed to by Buyer under Section 8.

 
(c)  
[  ] BUYER ELECTS TO OBTAIN A FULL-COVERAGE EXTENDED ALTA POLICY OF TITLE
INSURANCE.  The cost of this coverage (including the ALTA survey), above that of
the standard-coverage Owners policy, shall be paid for at Settlement by:  [  ]
BUYER [  ] SELLER [  ] OTHER .

 
7. SELLER DISCLOSURES.  No later than the Seller Disclosure Deadline referenced
in Section 24(a), Seller shall provide to Buyer the following documents which
are collectively referred to as the “Seller Disclosures”:
 
(a)  
a Seller property condition disclosure for the Property, signed and dated by
Seller;

 
(b)  
a Commitment for Title Insurance on the Property,

 
(c)  
a copy of all leases and rental agreements now in effect with regard to the
Property together with a current rent roll;

 
(d)  
operating statements of the Property for its last 2 full fiscal years of
operation plus the current fiscal year through 04/30/2015 certified by the
Seller or by an independent auditor;

 
(e)  
copies in Seller’s possession, if any, of any studies and/or reports which have
previously been done on the Property, including without limitation,
environmental reports, soils studies, site plans and surveys;

 
(f)  
written notice of any claims and/or conditions known to Seller relating to
environmental problems and building or zoning code violations; and

 
(g)  
Other (specify)                                                      

 
8. BUYER’S RIGHT TO CANCEL BASED ON BUYER’S DUE DILIGENCE.  Buyer’s obligation
to purchase under this Contract (check applicable boxes):
 
(a)  
[X] IS [  ] IS NOTconditioned upon Buyers approval of the content of all the
Seller Disclosures referenced in Section 7;

 
(b)  
[X] IS [  ] IS NOTconditioned upon Buyer’s approval of a physical condition
inspection of the Property;

 
(c)  
[X] IS [  ] IS NOTconditioned upon Buyers approval of a survey of the Property
by a licensed surveyor (“Survey”);

 
(d)  
[X] IS [  ] IS NOTconditioned upon Buyer’s approval of applicable federal, state
and local governmental laws, ordinances and regulations affecting the Property,
and any applicable deed restrictions and/or CC&R’s (covenants, conditions and
restrictions) affecting the Property;

 
(e)  
[X] IS [  ] IS NOTconditioned upon the Property appraising for not less than the
Purchase Price.

 
Page 2 of 6
Buyer’s Initials __JAE__
Date 5/14/2015
Seller’s Initials __WSB_
Date_5/5/2015

 
 
 

--------------------------------------------------------------------------------

 
 
(f)  
[X] IS [  ] IS NOTconditioned upon Buyer’s approval of the terms and conditions
of any mortgage financing referenced in Section 2.

 
(g)  
[  ] IS [  ] IS NOTconditioned upon Buyers approval of the following tests and
evaluations of the Property.  (specify)

 
If any of the items 8(a) through 8(g) are checked in the affirmative, then
Sections 8.1, 8.2, 8.3 and 8.4 apply; otherwise, they do not apply.  The items
checked in the affirmative above are collectively referred to as “Buyers Due
Diligence.”  Unless otherwise provided in this Contract, the Buyer’s Due
Diligence shall be paid for by Buyer and shall be conducted by individuals or
entities of Buyers choice.  Buyer shall conduct Buyer’s Due Diligence in such
manner as not to unreasonably disrupt the activities and business of Seller, and
shall indemnify Seller and hold Seller harmless from and against any and all
liability, claim, or damages which arise from, is caused by, or is in any manner
connected with Buyer’s Due Diligence, including without limitation, claims for
payment for inspection services, claims for mechanics liens, and physical damage
to the Property.  Seller agrees to cooperate with Buyer’s Due Diligence and with
a site inspection under Section 11.
 
8.1 Due Diligence Deadline.  No later than the Due Diligence Deadline referenced
in Section 24(b) Buyer shall:  (a) complete all of Buyer’s Due Diligence; and
(b) determine if the results of the Buyer’s Due Diligence are acceptable to
Buyer.
 
8.2 Right to Cancel or Object.  If Buyer, in Buyers sole discretion, determines
that the results of the Buyers Due Diligence are unacceptable, Buyer may, no
later than the Due Diligence Deadline, either:  (a) cancel this Contract by
providing written notice to Seller, whereupon the Earnest Money Deposit shall be
released to Buyer; or (b) provide Seller with written notice of objections.
 
8.3 Failure to Respond.  If by the expiration of the Due Diligence Deadline,
Buyer does not:  (a) cancel this Contract as provided in Section 8.2; or
(b) deliver a written objection to Seller regarding the Buyer’s Due Diligence,
the results of the Buyers Due Diligence shall be deemed approved by Buyer; and
the contingencies referenced in Sections 8(a) through 8(g), including but not
limited to, any financing contingency, shall be deemed waived by Buyer.
 
8.4 Response by Seller.  If Buyer provides written objections to Seller, Buyer
and Seller shall have 7 CALENDAR DAYS after Seller’s receipt of Buyer’s
objections (the “Response Period”) in which to agree in writing upon the manner
of resolving Buyer’s objections.  Except as provided in Section 10, Seller may,
but shall not be required to, resolve Buyer’s objections.  If Buyer and Seller
have not agreed in writing upon the manner of resolving Buyers objections, Buyer
may cancel this Contract by providing written notice to Seller no later than
THREE CALENDAR DAYS after expiration of the Response Period; whereupon the
Earnest Money Deposit shall be released to Buyer.  If this Contract is not
canceled by Buyer under this Section 8.4, Buyers objections shall be deemed
waived by Buyer.  This waiver shall not affect those items warranted in
Section 10.
 
9. ADDITIONAL TERMS.  There [X] ARE [  ] ARE NOT addenda to this Contract
containing additional terms.  If there are, the terms of the following addenda
are incorporated into this Contract by this reference:
[X] Addendum No. 1 [ Seller Financing Addendum [ ] Assumption Addendum [  ]
Lead-Based Paint Disclosure & Acknowledgement
 
[ ] Other
(specify):                                                                                                                                                     
 
10. SELLER’S WARRANTIES & REPRESENTATIONS.
 
10.1 Condition of Title.  Buyer agrees to accept title to the Property subject
to the contents of the Commitment for Title Insurance as agreed to by Buyer
under Section 8.  Buyer also agrees to take the Property subject to existing
leases affecting the Property and not expiring prior to Closing.  Buyer agrees
to be responsible for taxes, assessments, association fees and dues, utilities,
and other services provided to the Property after Closing.  Except for any
loan(s) specifically assumed by Buyer under Section 2, Seller will cause to be
paid off by Closing all mortgages, trust deeds, judgments, mechanic’s liens, tax
liens and warrants.  Seller will cause all assessments to be paid current by
Closing.
 
10.2 Condition of Property.  Seller warrants that ON THE DATE SELLER DELIVERS
PHYSICAL POSSESSION TO BUYER, the Property and improvements will be broom-clean
and free of debris and personal belongings, and in the same general condition as
they were on the date of Acceptance.
 
10.3 Other Seller Warranties.  Seller further warrants that, to the best of
Seller’s knowledge, each of the following statements is true:  (a) the
consummation of the transactions contemplated by this Contract will not
constitute a default or result in the breach of any term or provision of any
contract or agreement to which Seller is a party so as to adversely affect the
consummation of such transactions; (b) there is no action, suit, legal
proceeding or other proceeding pending or threatened against Seller and/or the
Property which may adversely affect the transactions contemplated by this
Contract, in any court or before any arbitrator of any kind or before or by any
governmental body which may adversely affect the transactions contemplated by
this Contract (c) all work which will be performed in, on or about the Property
or materials furnished thereto which might in any circumstances give rise to a
mechanic’s or materialman’s lien, will be paid and all necessary waivers of
rights to a mechanic’s or materialman’s lien for such work will be obtained;
(d) Seller has not received any written notice indicating that the Property is
in violation of any Federal, State or local Environmental Law; (e) there are no
Hazardous Substances on, under, or about the Property, nor has Seller
undertaken, permitted, authorized or suffered, and will not undertake, permit,
authorize or suffer the presence, use, manufacture, handling, generation,
storage, treatment, discharge, release, burial or disposal on, under or about
the Property, of any Hazardous Substances, or the transportation to or from the
Property, of any Hazardous Substances.  As used herein, “Hazardous Substance”
shall mean any substance, material or matter that may give rise to liability
under any Federal, Slate, or local Environmental Laws; and (f) Seller is not a
“foreign person” as that term is defined in Section 1445 of the U.S. Internal
Revenue Code of 1986, as amended.  (In that regard, Seller shall deposit into
Escrow, at or prior to Closing, an affidavit in such form as may be required by
the U.S. Internal Revenue Service, setting forth Sellers full name, address and
taxpayer identification number and stating under penalty of perjury that Seller
is not a “foreign person” as so defined).


Page 3 of 6
Buyer’s Initials __JAE__
Date 5/14/2015
Seller’s Initials __WSB_
Date_5/5/2015

 
 
 

--------------------------------------------------------------------------------

 
 
11. FINAL PRE-CLOSING INSPECTION.  Before Settlement, Buyer may, upon reasonable
notice and at a reasonable time, conduct a final pre-closing inspection of the
Property to determine only that the Property is “as represented,” meaning that
the items referenced In Sections 1.1, 8.4 and 10.2 and 10.3 (“the items”) are
respectively present, repaired/changed as agreed, and in the warranted
condition.  If the items are not as represented, Seller will, prior to
Settlement, replace, correct or repair the items or, with the consent of Buyer
(and Lender if applicable), escrow an amount at Settlement to provide for the
same.  The failure to conduct a final pre-closing inspection or to claim that an
item is not as represented, shall not constitute a waiver by Buyer of the right
to receive, on the date of possession, the items as represented.
 
12. CHANGES DURING TRANSACTION.  Seller agrees that from the date of Acceptance
until the date of Closing, Seller shall not, without the prior written consent
of Buyer:  (a) make any changes in any existing leases; (b) enter into any new
leases; (c) make any substantial alterations or improvements to the Property, or
(d) incur any further financial encumbrances against the Property.
 
13. AUTHORITY OF SIGNERS.  If Buyer or Seller is a corporation, partnership,
trust, estate, limited liability company or other entity, the person executing
this Contract on its behalf warrants his or her authority to do so and to bind
Buyer and Seller.  Seller further warrants that the execution and delivery of
this Contract by Seller have been duly and validly authorized, and all requisite
action has been taken to make this Contract binding upon Seller.
 
14. COMPLETE CONTRACTIASSIGNMENT.  This Contract together with its addenda, any
attached exhibits, and Seller Disclosures, constitutes the entire Contract
between the parties and supersedes and replaces any and all prior negotiations,
representations, warranties, understandings or contracts between the
parties.  This Contract cannot be changed except by written agreement of the
parties.  This Contract [  ] SHALL [X] SHALL NOT be assignable by Buyer.  Except
as so restricted, this Contract shall inure to the benefit of and be binding
upon the heirs, personal representatives, successors and assigns of the parties.
 
15. MEDIATION.  Any dispute relating to this Contract that arises prior to or
after Closing:
[X] SHALL
 
[  ]MAY AT THE OPTION OF THE PARTIES
 
first be submitted to mediation.  Mediation is a process in which the parties
meet with an impartial person who helps to resolve the dispute informally and
confidentially.  Mediators cannot impose binding decisions.  The parties to the
dispute must agree before any settlement is binding.  The parties will jointly
appoint an acceptable mediator and will share equally in the cost of such
mediation.  The mediation, unless otherwise agreed, shall terminate in the event
the entire dispute is not resolved THIRTY (30) CALENDAR DAYS from the date
written notice requesting mediation is sent by one party to the other(s).  If
mediation fails, the other procedures and remedies available under this Contract
shall apply.  Nothing in this Section 15 shall prohibit any party from seeking
emergency equitable relief pending mediation.
 
16. DEFAULT.  If Buyer defaults, Seller may elect either to retain the Earnest
Money Deposit as liquidated damages, or to return it and sue Buyer to
specifically enforce this Contract or pursue other remedies available at
law.  If Seller defaults, in addition to return of the Earnest Money Deposit,
Buyer may elect either to accept from Seller a sum equal to the Earnest Money
Deposit as liquidated damages, or may sue Seller to specifically enforce this
Contract or pursue other remedies available at law.
 
17. ATTORNEY FEES AND COSTS.  In the event of litigation or binding arbitration
to enforce this Contract, the prevailing party shall be entitled to costs and
reasonable attorney fees.  However, attorney fees shall not be awarded for
participation in mediation under Section 15.
 
18. NOTICES.  Except as provided in Section 23, all notices required under this
Contract must be:  (a) in writing; (b) signed by the party giving notice; and
(c) received by the other party or the other party’s agent no later than the
applicable date referenced in this Contract.


Page 4 of 6
Buyer’s Initials __JAE__
Date 5/14/2015
Seller’s Initials __WSB_
Date_5/5/2015


 
 

--------------------------------------------------------------------------------

 
 
19. ABROGATION.  Except for the provisions of Sections 8.4, 10.1, 10.3, 15 and
17 and any other express warranties made in this Contract, the provisions of
this Contract shall not apply after Closing.
 
20. RISK OF LOSS.  All risk of loss to the Property, including physical damage
or destruction to the Property or its improvements due to any cause except
ordinary wear and tear and loss caused by a taking in eminent domain, shall be
borne by Seller until Closing.
 
21. TIME IS OF THE ESSENCE.  Time is of the essence regarding the dates set
forth in this Contract, Extensions must be agreed to in writing by all
parties.  Unless otherwise explicitly stated in this Contract:  (a) performance
under each Section of this Contract which references a date shall absolutely be
required by 5:00 PM Mountain Time on the stated date; and (b) the term “days”
shall mean calendar days and shall be counted beginning on the day following the
event which triggers the timing requirement (i.e., Acceptance, etc.).  If the
performance date falls on a Saturday, Sunday, State or Federal legal holiday,
performance shall be required on the next business day.  Performance dates and
times referenced herein shall not be binding upon title companies, lenders,
appraisers and others not parties to this Contract, except as otherwise agreed
to in writing by such non-party.
 
22. FAX TRANSMISSION AND COUNTERPARTS.  Facsimile (fax) transmission of a signed
copy of this Contract, any addenda and counteroffers, and the retransmission of
any signed fax shall be the same as delivery of an original.  This Contract and
any addenda and counteroffers may be executed in counterparts.
 
23. ACCEPTANCE.  “Acceptance’ occurs when Seller or Buyer, responding to an
offer or counteroffer of the other:  (a) signs the offer or counteroffer where
noted to indicate acceptance; and (b) communicates to the other party or to the
other party’s agent that the offer or counteroffer has been signed as required.
 
24. CONTRACT DEADLINES.  Buyer and Seller agree that the following deadlines
shall apply to this Contract:
 
(a)  
Seller Disclosure
Deadline                                                      20 Days After
Acceptance (Date)

 
(b)  
Due Diligence
Deadline                                                      60 Days After
Acceptance  (Date)

 
(c)  
Settlement Deadline                                                      70 Days
After Acceptance  (Date)

 
Page 5 of 6
Buyer’s Initials __JAE__
Date 5/14/2015
Seller’s Initials __WSB_
Date_5/5/2015

 
 
 

--------------------------------------------------------------------------------

 


25. OFFER AND TIME FOR ACCEPTANCE.  Buyer offers to purchase the Property on the
above terms and conditions.  If Seller does not accept this offer by:  6 : 00
[  ] AM [X] PM Mountain Time on 05/05/2015 (Date), this offer shah lapse; and
the Brokerage or Title/Escrow Company shall return the Earnest Money Deposit to
Buyer.
 
/s/Jae Ho Lee
 
5/4/2015
     
(Buyer’s Signature)
(Title, if any)
(Date)
(Buyer’s Signature)
(Title, if any)
(Date)
             
JAE HO LEE
19400 Valerio Street, Reseda, CA
91335
   
(Buyers’ Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)
               
510-213-5490
 
(Buyers’ Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)
         

ACCEPTANCE/COUNTEROFFERIREJECTION
 
CHECK ONE:
 
[  ] ACCEPTANCE OF OFFER TO PURCHASE:  Seller Accepts the foregoing offer on the
terms and conditions specified above.
 
[X] COUNTEROFFER:  Seller presents for Buyer’s Acceptance the terms of Buyer’s
offer subject to the exceptions or modifications as specified in the attached
ADDENDUM NO. 2 (Two)
 
/s/William S. Barth
5/6/15
3:42 pm
     
(Seller’s Signature)
(Date)
(Time)
(Seller’s Signature)
(Date)
(Time)
                       
PERSEON CORPORATION
2188 W 2200 S]
84119
801-972-5555
 
(Sellers’ Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)
                   
(Sellers’ Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)
         

[  ] REJECTION:  Seller Rejects the foregoing offer.
 

           
(Seller’s Signature)
(Date)
(Time)
(Seller’s Signature)
(Date)
(Time)
 
******************************************************

DOCUMENT RECEIPT
 
State law requires Broker to furnish Buyer and Seller with copies of this
Contract bearing all signatures (Fill in applicable section below.)
 
A.  I acknowledge receipt of a final copy of the foregoing Contract bearing all
signatures
 

       
(Buyer’s Signature)
(Date)
(Buyer’s Signature)
(Date)
               
(Seller’s Signature)
(Date)
(Seller’s Signature)
(Date)
       

B.  I personally caused a final copy of the foregoing Contract bearing all
signatures to be [  ] faxed [  ] mailed [  ] hand delivered on         postage
prepaid, to the [  ] Seller [  ] Buyer.
 
Sent/Delivered by
(specify)                                                                                                                                                     
 
This form is COPYRIGHTED by the UTAH ASSOCIATION OF REALTORS for use solely by
its members.  Any unauthorized use, modification, copying or distribution
without written consent is prohibited.  NO REPRESENTATION IS MADE AS TO THE
LEGAL VALIDITY OR ADEQUACY OF ANY PROVISION OF THIS FORM IN ANY SPECIFIC
TRANSACTION.  IF YOU DESIRE SPECIFIC LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE
PROFESSIONAL.
 
COPYRIGHT(C) UTAH ASSOCIATION OF REALTORS® 1994 -- REVISED 10 13,04 ALL RIGHTS
RESERVED UAR FORM 3

 
Page 6 of 6
Buyer’s Initials __JAE__
Date 5/14/2015
Seller’s Initials __WSB_
Date_5/5/2015

 
 
 

--------------------------------------------------------------------------------

 
 
[exh10251.jpg]
 


THIS IS AN [X] ADDENDUM [  ] COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT
(the "REPC") with an Offer Reference Date of 1st day of May, 2015 including all
prior addenda and counteroffers, between World Mission Society Church of God as
Buyer, and BSD Medical Corp as Seller, regarding the Property located at 2188 W
2200 W, West Valley City, UT.  The following terms are hereby incorporated as
part of the REPC:
 
1) Buyer shall have full possession and occupancy upon recording.  The Seller to
be responsible for terminating the lease agreement and/or relocating tenant
prior to possession.
 
BUYER AND SELLER AGREE THAT THE CONTRACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX): [X] REMAIN UNCHANGED [ ] ARE CHANGED AS
FOLLOWS: 
 


 
To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  [X] Seller
[  ] Buyer shall have until 6 : 00 [  ] AM [X] PM Mountain Time on May 05, 2015
(Date), to accept the terms of this ADDENDUM in accordance with the provisions
of Section 23 of  the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.
 

                           
/s/ Jae Ho Lee
5/4/2015
1:26pm
       
[  ] Buyer [ ] Seller Signature
(Date)
(Time)
[  ] Buyer
[  ] Seller Signature
(Date)
(Time)
             

ACCEPTANCE/COUNTEROFFER/REJECTION
 
CHECK ONE:
 
[  ] ACCEPTANCE:  [  ] Seller [  ] Buyer hereby accepts the terms of this
ADDENDUM.
 
[X] COUNTEROFFER: [X] Seller [  ] Buyer presents as a counteroffer the terms of
attached ADDENDUM NO. 2 (Two)
 

           
/s/William S. Barth
5-5-15
3:42pm
     
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

[  ] REJECTION: [ ] Seller [ ] Buyer rejects the foregoing ADDENDUM.
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.

Page 1 of 1
Buyer’s Initials __JAE__
Seller’s Initials ___WSM_
Addendum No. 1 REPC

 
 
 

--------------------------------------------------------------------------------

 
 
[exh10252.jpg]
 
THIS IS AN [  ] ADDENDUM [X] COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT
(the “REPC”) with an Offer Reference Date of 1st day of May, 2015 including all
prior addenda and counteroffers, between World Mission Society Church of God as
Buyer, and BSD Medical Corporation as Seller, regarding the Property located at
2188 W 220 S, West Valley UT 84119.  The following terms are hereby incorporated
as part of the REPC:
 
- Purchase price to be $1,097,000
 
- Seller and current tenant may lease back building at a rate of $12,000 per
month full service after closing
 
- Possession to occur after Seller and Tenant have relocated to new offices
 
- Proof of funds for Buyer’s down payment to be furnished within 21 days of
acceptance
 
- Proof of loan commitment to be furnished within 45 days of acceptance
 
- Per section 8 of purchase contract, Buyer’s obligation to purchase is not
conditioned upon the Property  appraising for not less than the Purchase Price,
recent appraisal will be furnished to Buyer
 
- Per section 5 of purchase contract, Seller’s Agent is Dave Curtis
 
BUYER AND SELLER AGREE THAT THE CONTRACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX):  [X] REMAIN UNCHANGED [  ] ARE CHANGED AS
FOLLOWS: 

 
To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  [  ] Seller
[X] Buyer shall have until 5 : 00 [  ] AM [X] PM Mountain Time on May 06, 2015
(Date), to accept the terms of this ADDENDUM in accordance with the provisions
of Section 23 of the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.
 

                           
/s/William S. Barth
5/5/15
3:43 pm
       
[  ] Buyer [X] Seller Signature
(Date)
(Time)
[  ] Buyer
[  ] Seller Signature
(Date)
(Time)
             

ACCEPTANCEICOUNTEROFFER/REJECTION
 
CHECK ONE:
 
[  ] ACCEPTANCE:  [  ] Seller [  ] Buyer hereby accepts the terms of this
ADDENDUM.
 
[  ] COUNTEROFFER:  [  ] Seller [  ] Buyer presents as a counteroffer the terms
of attached ADDENDUM NO. ___
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

[  ] REJECTION:  [  ] Seller [  ] Buyer rejects the foregoing ADDENDUM.
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.


Page 1 of 1
Buyer’s Initials __JAE__
Seller’s Initials ___WSB_
Addendum No. 2 REPC

 
 
 

--------------------------------------------------------------------------------

 
[exh10252.jpg]

THIS IS AN [  ] ADDENDUM [X] COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT
(the “REPC”) with an Offer Reference Date of 1st day of May, 2015 including all
prior addenda and counteroffers, between World Mission Society Church of God as
Buyer, and BSD Medical Corporation as Seller, regarding the Property located at
2188 W 220 S, West Valley UT 84119.  The following terms are hereby incorporated
as part of the REPC:
 
- Purchase price to be $1,097,000
 
- Seller and current tenant may lease back building at a rate of $12,000 per
month full service after closing
 
- Possession to occur after Seller and Tenant have relocated to new offices
 
- Proof of funds for Buyer’s down payment to be furnished within 21 days of
acceptance
 
- Proof of loan commitment to be furnished within 45 days of acceptance
 
- Per section 8 of purchase contract, Buyer’s obligation to purchase is not
conditioned upon the Property  appraising for not less than the Purchase Price,
recent appraisal will be furnished to Buyer
 
- Per section 5 of purchase contract, Seller’s Agent is Dave Curtis
 
BUYER AND SELLER AGREE THAT THE CONTRACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX):  [X] REMAIN UNCHANGED [  ] ARE CHANGED AS
FOLLOWS: 

 
To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  [  ] Seller
[X] Buyer shall have until 5 : 00 [  ] AM [X] PM Mountain Time on May 06, 2015
(Date), to accept the terms of this ADDENDUM in accordance with the provisions
of Section 23 of the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.
 

                           
/s/William S. Barth
5/5/15
3:43 pm
       
[  ] Buyer [X] Seller Signature
(Date)
(Time)
[  ] Buyer
[  ] Seller Signature
(Date)
(Time)
             

ACCEPTANCEICOUNTEROFFER/REJECTION
 
CHECK ONE:
 
[  ] ACCEPTANCE:  [  ] Seller [  ] Buyer hereby accepts the terms of this
ADDENDUM.
 
[X] COUNTEROFFER:  [  ] Seller [X] Buyer presents as a counteroffer the terms of
attached ADDENDUM NO. 3
 

           
/s/ Jae Ho Lee
5/14/2015
5:10PM
     
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

[  ] REJECTION:  [  ] Seller [  ] Buyer rejects the foregoing ADDENDUM.
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.
 


Page 1 of 1
Buyer’s Initials __JAE__
Seller’s Initials ___WSB_
Addendum No. 2 REPC

 
 
 

--------------------------------------------------------------------------------

 


[exh10253.jpg]
 
 
THIS IS AN [X] ADDENDUM [  ] COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT
(the "REPC") with an Offer Reference Date of 1st day of May, 2015 including all
prior addenda and counteroffers, between World Mission Society Church of God as
Buyer, and BSD Medical Corp as Seller, regarding the Property located at 2188 W
2200 W, West Valley City, UT.  The following terms are hereby incorporated as
part of the REPC:
 
1) Purchase Price to be $1,061,000
 
2) The Seller shall Lease back the building FREE of base rent for a period of
time not to exceed 90 days  after closing. The Seller shall be responsible for
all aspects of the building (with the exception of Property  Taxes) including
payment of insurance, utilities, maintenance of all HVAC, plumbing, electrical
systems as  well as exterior maintenance and landscaping during the Lease back
period.
 
3) Upon closing, the Buyer and Seller shall enter into a lease agreement
outlining the terms of the Lease back.  Upon vacating the building, the Seller
shall deliver the space in the same general condition as of the date of the
Final Pre-Closing Inspection.  Seller will be responsible for any damages that
occur as a result of vacating.
 
4) Buyer's obligation to purchase the property, in addition to the items listed
in section 8 of the REPC, is conditioned upon obtaining written approval from
West Valley City to use the property as a Church Facility.
 
5) The Seller shall modify the restrooms on the main floor to be ADA compliant
install a hi/lo ADA compliant water fountain, install exit lights, panic bars
emergency egress lighting and stripe the parking lot prior to the expiration of
the due diligence.  Buyer will provide the specifications for the work to be
completed.  Buyer to reimburse Seller 50% of the cost for the improvements at
closing not to exceed $5,000.00.
 
6) Per section 8(e) of the REPC, Buyers obligation to purchase the property
shall be conditioned upon the  property appraising for not less than the
Purchase Price.
 
7) Buyer's response time to be extended to May 14th, 2015.
 
BUYER AND SELLER AGREE THAT THE CONTRACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX): [X] REMAIN UNCHANGED [ ] ARE CHANGED AS
FOLLOWS: 


 
To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  [X] Seller
[  ] Buyer shall have until 6 : 00 [  ] AM [X] PM Mountain Time on May 15, 2015
(Date), to accept the terms of this ADDENDUM in accordance with the provisions
of Section 23 of the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.
 

                           
/s/ Jae Ho Lee
5/14/2015
5:20PM
       
[X] Buyer [  ] Seller Signature
(Date)
(Time)
[  ] Buyer
[  ] Seller Signature
(Date)
(Time)
             

ACCEPTANCE/COUNTEROFFER/REJECTION
 
CHECK ONE:
 
[X] ACCEPTANCE:  [X] Seller [  ] Buyer hereby accepts the terms of this
ADDENDUM.
 
[  ] COUNTER OFFER:  [  ] Seller [  ] Buyer presents as a counteroffer the terms
of attached ADDENDUM NO. ___
 

           
/s/William S. Barth
5/15/15
12:40pm
     
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

[  ] REJECTION:  [  ] Seller [  ] Buyer rejects the foregoing ADDENDUM.
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.


Page 1 of 2
Buyer’s Initials __JAE__
Seller’s Initials __WSB__
Addendum No. 3 REPC

 
 
 

--------------------------------------------------------------------------------

 


[exh10254.jpg]
 
THIS IS AN [X] ADDENDUM [  ] COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT
(the “REPC”) with an Offer Reference Date of 1st day of May, 2015 including all
prior addenda and counteroffers, between World Mission Society Church of God as
Buyer, and BSD Medical Corp as Seller, regarding the Property located at 2188 W
2200 W, West Valley City, UT.  The following terms are hereby incorporated as
part of the REPC:
 
1) Seller shall place in escrow $15,000.00 at closing for Buyer to use, at
Buyer’s sole discretion, for improving the property and its systems.
 
2) The Owner of the property is Perseon Corporation; formally known as BSD
Medical Corporation.
 
BUYER AND SELLER AGREE THAT THE CONTRACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX):  [X] REMAIN UNCHANGED [  ] ARE CHANGED AS
FOLLOWS: 
 


 
To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  [X] Seller
[  ] Buyer shall have until 6 : 00 [  ] AM [X] PM Mountain Time on June 29, 2015
(Date), to accept the terms of this ADDENDUM in accordance with the provisions
of Section 23 of the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.
 

                           
/s/ Jae Ho Lee
6/25/2015
9:20AM
       
[X] Buyer [  ] Seller Signature
(Date)
(Time)
[  ] Buyer
[  ] Seller Signature
(Date)
(Time)
             

ACCEPTANCE/COUNTEROFFER/REJECTION
 
CHECK ONE:
 
[X] ACCEPTANCE:  [X] Seller [  ] Buyer hereby accepts the terms of this
ADDENDUM.
 
[  ] COUNTEROFFER:  [  ] Seller [  ] Buyer presents as a counteroffer the terms
of attached ADDENDUM NO. ___
 

           
/s/William S. Barth
6/29/15
4:30PM
     
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

[  ] REJECTION:  [  ] Seller [  ] Buyer rejects the foregoing ADDENDUM.
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.
 


Page 1
Buyer’s Initials __JAE
Seller’s Initials __WSB_
Addendum No. 4 REPC



 
 

--------------------------------------------------------------------------------

 

[exh10255.jpg]
 
THIS IS AN [X] ADDENDUM [  ] COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT
(the "REPC") with an Offer Reference Date of 1st day of May, 2015 including all
prior addenda and counteroffers, between World Mission Society Church of God as
Buyer, and Perseon Corporation as Seller, regarding the Property located at 2188
W 2200 W. West Valley City, UT.  The following terms are hereby incorporated as
part of the REPC:
 
1) Due Diligence to be July 31st, 2015.
 
2) Settlement to be August 5th, 2015.
 
3) The Buyer shall have possession and the Seller Lease-back period to expire on
or before October 23rd, 2015.
 
BUYER AND SELLER AGREE THAT THE CONTRACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX): [X] REMAIN UNCHANGED [  ] ARE CHANGED AS
FOLLOWS:  See above 
 


 
To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  [X] Seller
[  ] Buyer shall have until 6 : 00 [  ] AM [X] PM Mountain Time on July 08, 2015
(Date), to accept the terms of this ADDENDUM in accordance with the provisions
of Section 23 of the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.
 

                           
/s/ Jae Ho Lee
7/07/2015
02:10PM
       
[X] Buyer [  ] Seller Signature
(Date)
(Time)
[  ] Buyer
[  ] Seller Signature
(Date)
(Time)
             

ACCEPTANCE/COUNTEROFFER/REJECTION
 
CHECK ONE:
 
[X] ACCEPTANCE:  [X] Seller [  ] Buyer hereby accepts the terms of this
ADDENDUM.
 
[  ] COUNTEROFFER:  [  ] Seller [  ] Buyer presents as a counteroffer the terms
of attached ADDENDUM NO. ___
 

           
/s/William S. Barth
12:17pm
7/9/15
     
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

[  ] REJECTION: [  ] Seller [  ] Buyer rejects the foregoing ADDENDUM.
 

                       
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)
           

THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.
 


Page
Buyer’s Initials __JAE__
Seller’s Initials __WSB__
Addendum No. 5 REPC


 





--------------------------------------------------------------------------------

 